Holmes, J.,
concurring. In wholeheartedly concurring I believe it to be important to point out in support of the legitimate state purpose of such regulations some additional factors. The propagation and management of walleye for the recreational taking of this fish in the waters of Lake Erie has proven to be a great asset to the state *96of Ohio, not only to the angler, but also to those serving the needs of this great outdoor sport — such as boat and motor sales and servicing, tackle dealers, marinas, restaurants, charters, and many others.
The availability of the greatest number of walleye for sport fishing depends not only upon the manner of the control and management of the species in the American portion of the waters of Lake Erie, but also upon the control and protection of walleye in Canadian waters. The mobility of walleye from one side of Lake Erie to another, crossing the international boundary, is a well-known fact of aquatic biology. It follows that the amounts and size of fish taken in the Canadian portion of Lake Erie directly affect the number of the species available for Ohio sportsmen.
Obviously, Ohio authorities may not mandate the reasonably necessary wildlife management provisions to be applied in Canadian waters. The next best approach then is, as was done here, to apply regulations to the species which are brought into Ohio.
The majority’s position can simply be supported here to show that there is a real and legitimate purpose in promulgating the Department of Natural Resources’ regulations for the protection and propagation of walleye.